             Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                       )
BRADLEY YU, Individually and On Behalf of All          )
Others Similarly Situated,                             )    Case No.
                                                       )
                                          Plaintiff,   )
                                                       )    CLASS ACTION COMPLAINT
                                                       )
                          v.
                                                       )
                                                       )    JURY TRIAL DEMANDED
GREENSKY, INC., DAVID ZALIK, ROBERT                    )
PARTLOW, JOEL BABBIT, GERALD                           )
BENJAMIN, JOHN FLYNN, GREGG                            )
FREISHTAT, NIGEL MORRIS, ROBERT SHEFT,                 )
GOLDMAN SACHS & CO. LLC, J.P. MORGAN                   )
                                                       )
SECURITIES LLC, MORGAN STANLEY & CO.
                                                       )
LLC, SUNTRUST ROBINSON HUMPHREY,                       )
INC., MERRILL LYNCH, PIERCE, FENNER &                  )
SMITH INC., CITIGROUP GLOBAL MARKETS                   )
INC., CREDIT SUISSE SECURITIES (USA) LLC,              )
RAYMOND JAMES & ASSOCIATES, INC.,                      )
GUGGENHEIM SECURITIES, LLC, SANDLER                    )
                                                       )
O’NEILL & PARTNERS, L.P., AND FIFTH                    )
THIRD SECURITIES, INC.,                                )
                                                       )
                                       Defendants.     )
                                                       )




       Plaintiff Bradley Yu (“Plaintiff”), individually and on behalf of all other persons similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States Securities and Exchange Commission (“SEC”) filings, wire and press releases published by

and regarding GreenSky, Inc. (“GreenSky” or the “Company”), analysts’ reports and advisories


                                                  1
             Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 2 of 20



about the Company, and information readily obtainable on the Internet. Plaintiff believes that

substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.


                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of individuals who purchased or

otherwise acquired GreenSky Class A common stock pursuant or traceable to the Company’s false

and misleading registration statement and prospectus, who were damaged thereby, and who seek

to pursue remedies under the Securities Act of 1933 (“Securities Act”).

       2.      GreenSky is a financial technology company in Atlanta, Georgia, and runs an

online platform that allows creditors to process loan applications at the point of sale. GreenSky’s

platform is actively used by over 10,000 businesses. Consumers use GreenSky’s mobile app to

make purchases from those listed business by applying for on-the-spot financing via the app.

       3.      GreenSky’s two principal sources of revenue are: (i) “transaction fees” the

Company receives upfront when a consumer secures a loan through the GreenSky platform and

makes a purchase; and (ii) recurring fees generated from banks over the lives of loans it facilitates.

Transaction fees are critical to GreenSky’s business. For example, transaction fees accounted for

87% of the Company’s revenue in 2017. These transaction fees vary per the particular agreement

between GreenSky and a merchant.

       4.      GreenSky traditionally catered to businesses in the home improvement and solar

energy market. GreenSky charged solar panel business substantially higher transaction fees as

compared to others on its platform. GreenSky charged merchants a 7% transaction fee on average,

as compared to the typical 14% transaction fee it applied to solar panel merchants.




                                                 2
                Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 3 of 20



           5.    Currently, GreenSky is moving into the elective healthcare market, wherein the

Company charges lower-than-average transaction fees. GreenSky has simultaneously started

moving away from its business with solar panel merchants.

           6.    Approximately 20% of GreenSky’s transaction-fee revenue came from solar panel

merchants in the years leading up to 2018. Starting in 2018, however, GreenSky made merely 4%

of its revenue in transaction fees from solar panel businesses. Thus, following this transition away

from the solar power business and towards the elective healthcare market, GreenSky’s transaction-

fee revenue significantly declined and will foreseeably continue to do so absent a change in focus

back to its solar power business.

           7.    On April 27, 2018, GreenSky filed a registration statement. Then, on May 25, 2018,

GreenSky filed a prospectus for its upcoming initial public offering (“IPO”). GreenSky’s

registration statement and prospectus are referred to herein as the “Offering Documents.”

           8.    On May 29, 2018, GreenSky’s IPO closed and the Company sold 43.7 million

shares of Class A common stock at $23.00 per share in its IPO, for gross proceeds of over $1

billion.

           9.    The Offering Documents were negligently prepared and, as a result, contained

untrue statements of material facts or omitted to state other facts necessary to make the statements

made not misleading, and were not prepared in accordance with the rules and regulations

governing their preparation as the Offering Documents failed to disclose: (i) that GreenSky was

transitioning away from the solar power market in favor of the elective healthcare market; (ii)

foreseeable negative effects on GreenSky’s profits because of significant differences in transaction

fees GreenSky charged to different classes of merchants; (iii) the primacy of the merchant mix as

a driver of GreenSky’s transaction-fee revenue; (iv) the ongoing deterioration in GreenSky’s



                                                 3
             Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 4 of 20



transaction-fee revenue, while touting GreenSky’s growth and financial performance; (v) the

negative impacts of GreenSky’s changing merchant mix on EBITDA; (vi) the markedly lower

transaction fees GreenSky charges to healthcare companies; and (vii) as a result of the foregoing,

GreenSky’s Offering Documents were materially false and misleading at all relevant times.

       10.     On August 7, 2018, GreenSky issued a release announcing its financial results for

the second quarter of 2018. The release indicated that the Company’s transaction-fee rate was

approximately 53 basis points below the rate achieved in the second quarter of 2017. In an earnings

call, Defendant Zalik acknowledged that this rapid reduction was attributable to the transition away

from solar panel merchants and toward elective healthcare companies.

       11.     On November 6, 2018, GreenSky lowered its full year 2018 transaction volume

guidance from between $5.1 and $5.3 billion to between $4.9 and $5.1 billion, and lowered its full

year 2018 Adjusted EBITDA guidance from between $192 and $199 million to between $165 and

$175 million. GreenSky attributed the reduction to a general labor shortage and unfavorable shifts

in its loan mix.

       12.     Following these disclosures, GreenSky’s stock price closed at $9.28 per share, a

decline of $13.72, or approximately 60%, from the IPO price of $23.00 per share.

       13.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.


                                  JURISDICTION AND VENUE

       14.     The claims asserted herein arise under and pursuant to Sections 11, 12(a)(2), and

15 of the Securities Act (15 U.S.C. §§ 77k, 77l(a)(2), and 77o).




                                                  4
              Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 5 of 20



        15.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 22 of the Securities Act (15 U.S.C. § 77v).

        16.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391 and Section

27 of the Securities Exchange Act of 1934 (15 U.S.C. § 78aa(c)). GreenSky is headquartered in

this District, and a significant portion of its actions and the subsequent damages took place in this

District.

                                               PARTIES

        17.     Plaintiff purchased or otherwise acquired GreenSky common stock as described in the

attached certification and was damaged by the revelation of the alleged corrective disclosure.

        18.     Defendant GreenSky is incorporated in Delaware, and its stock trades on the Nasdaq

Global Select Market (“NASDAQ”) under the ticker symbol “GSKY.”                   GreenSky’s corporate

headquarters are located at 5565 Glenridge Connector, Suite 700, Atlanta, Georgia.

        19.     Defendant David Zalik was, at all relevant times, the Chief Executive Officer of the

Company and Chairman of the Board of Directors, and signed or authorized the signing of the

Offering Documents.

        20.     Defendant Robert Partlow was, at all relevant times, the Chief Financial Officer of

the Company, and signed or authorized the signing of the Offering Documents.

        21.     Defendant Joel Babbit was a Director of the Company and signed or authorized the

signing of the Offering Documents.

        22.     Defendant Gerald Benjamin was a Director of the Company and signed or

authorized the signing of the Offering Documents.

        23.     Defendant John Flynn was a Director of the Company and signed or authorized the

signing of the Offering Documents.



                                                    5
             Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 6 of 20



       24.    Defendant Gregg Freishtat was a Director of the Company and signed or authorized

the signing of the Offering Documents.

       25.    Defendant Nigel Morris was a Director of the Company and signed or authorized

the signing of the Offering Documents.

       26.    Defendant Robert Sheft was a Director of the Company and signed or authorized

the signing of the Offering Documents.

       27.    Defendant Goldman Sachs & Co. LLC (“Goldman Sachs”) was an underwriter for

the Company’s IPO. In the Offering, Goldman Sachs agreed to purchase 10,108,000 shares of the

Company’s Class A common stock, exclusive of the over-allotment option.

       28.    Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) was an underwriter for the

Company’s IPO. In the Offering, J.P. Morgan agreed to purchase 10,108,000 shares of the

Company’s Class A common stock, exclusive of the over-allotment option.

       29.    Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) was an underwriter for

the Company’s IPO. In the Offering, Morgan Stanley agreed to purchase 6,498,000 shares of the

Company’s Class A common stock, exclusive of the over-allotment option.

       30.    Defendant Citigroup Global Markets Inc. (“Citigroup”) was an underwriter for the

Company’s IPO. In the Offering, Citigroup agreed to purchase 2,736,000 shares of the Company’s

Class A common stock, exclusive of the over-allotment option.

       31.    Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse”) was an

underwriter for the Company’s IPO. In the Offering, Credit Suisse agreed to purchase 2,736,000

shares of the Company’s Class A common stock, exclusive of the over-allotment option.




                                             6
             Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 7 of 20



       32.     Defendant Merrill Lynch, Pierce, Fenner & Smith Inc. (“Merrill Lynch”) was an

underwriter for the Company’s IPO. In the Offering, Merrill Lynch agreed to purchase 2,736,000

shares of the Company’s Class A common stock, exclusive of the over-allotment option.

       33.     Defendant SunTrust Robinson Humphrey, Inc. (“SunTrust”) was an underwriter

for the Company’s IPO. In the Offering, SunTrust agreed to purchase 1,026,000 shares of the

Company’s Class A common stock, exclusive of the over-allotment option.

       34.     Defendant Raymond James & Associates, Inc. (“Raymond James”) was an

underwriter for the Company’s IPO. In the Offering, Raymond James agreed to purchase 684,000

shares of the Company’s Class A common stock, exclusive of the over-allotment option.

       35.     Defendant Sandler O’Neill & Partners, L.P. (“Sandler O’Neill”) was an underwriter

for the Company’s IPO. In the Offering, Sandler O’Neill agreed to purchase 684,000 shares of the

Company’s Class A common stock, exclusive of the over-allotment option.

       36.     Defendant Fifth Third Securities, Inc. (“Fifth Third”) was an underwriter for the

Company’s IPO. In the Offering, Fifth Third agreed to purchase 342,000 shares of the Company’s

Class A common stock, exclusive of the over-allotment option.

       37.     Defendant Guggenheim Securities, LLC (“Guggenheim”) was an underwriter for

the Company’s IPO. In the Offering, Guggenheim agreed to purchase 342,000 shares of the

Company’s Class A common stock, exclusive of the over-allotment option.

       38.     Defendants Zalik, Partlow, Babbit, Benjamin, Flynn, Freishtat, Morris, and Sheft

are hereinafter collectively referred to as the “Individual Defendants.”

       39.     Defendants Goldman Sachs, J.P. Morgan, Morgan Stanley, Citigroup, Credit

Suisse, Merrill Lynch, SunTrust, Raymond James, Sandler O’Neill, Fifth Third, and Guggenheim

are hereinafter collectively referred to as the “Underwriter Defendants.”



                                                7
             Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 8 of 20



       40.     The Individual Defendants and Underwriter Defendants together are hereinafter

collectively referred to as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                            Background

       41.     GreenSky is a financial technology company in Atlanta, Georgia, and runs an

online platform that allows creditors to process loan applications at the point of sale. GreenSky’s

platform is actively used by over 10,000 businesses. Consumers use GreenSky’s mobile app to

make purchases from those listed business by applying for on-the-spot financing via the app.

       42.     GreenSky’s two principal sources of revenue are: (i) “transaction fees” the

Company receives upfront when a consumer secures a loan through the GreenSky platform and

makes a purchase; and (ii) recurring fees generated from banks over the lives of loans it facilitates.

Transaction fees are critical to GreenSky’s business. For example, transaction fees accounted for

87% of the Company’s revenue in 2017. These transaction fees vary per the particular agreement

between GreenSky and a merchant.

       43.     GreenSky traditionally catered to businesses in the home improvement and solar

energy market. GreenSky charged solar panel business substantially higher transaction fees as

compared to others on its platform. GreenSky charged merchants a 7% transaction fee on average,

as compared to the typical 14% transaction fee it applied to solar panel merchants.

       44.     Currently, GreenSky is moving into the elective healthcare market, wherein the

Company charges lower-than-average transaction fees. GreenSky has simultaneously started

moving away from its business with solar panel merchants.

       45.     Approximately 20% of GreenSky’s transaction-fee revenue came from solar panel

merchants in the years leading up to 2018. Starting in 2018, however, GreenSky made merely 4%



                                                 8
                 Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 9 of 20



of its revenue in transaction fees from solar panel businesses. Thus, following this transition away

from the solar power business and towards the elective healthcare market, GreenSky’s transaction-

fee revenue significantly declined and will foreseeably continue to do so absent a change in focus

back to its solar power business.

           46.    On April 27, 2018, GreenSky filed a registration statement. On May 25, 2018,

GreenSky filed a prospectus for its upcoming IPO.

           47.    On May 29, 2018, GreenSky’s IPO closed and the Company sold 43.7 million

shares of Class A common stock at $23.00 per share in its IPO, for gross proceeds of over $1

billion.

                    Materially False and Misleading Statements and Omissions

           48.    On April 27, 2018, GreenSky filed a registration statement. On May 25, 2018,

GreenSky filed a prospectus for its upcoming IPO. On May 29, 2018, GreenSky’s IPO closed and

the Company sold 43.7 million shares of Class A common stock at $23.00 per share in its IPO, for

gross proceeds of over $1 billion.

           49.    With respect to GreenSky’s transaction-fee revenue, the Offering Documents

stated, in relevant part:

           We have a strong recurring revenue model built upon repeat and growing usage by
           merchants. We derive most of our revenue and profitability from upfront
           transaction fees that merchants pay us every time they facilitate a transaction using
           our platform. Thus, our profitability is strongly correlated with merchant
           transaction volume. The transaction fee rate depends on the terms of financing
           selected by a consumer.

           50.    The Offering Documents also stressed:

           Transaction fees. We earn a specified transaction fee in connection with each
           purchase made by a consumer based on a loan’s terms and promotional features.
           Transaction fees are billed to, and collected directly from, the merchant and are
           considered to be earned at the time of the merchant’s transaction with the consumer.
           We also may earn a specified interchange fee in connection with purchases where


                                                   9
             Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 10 of 20



       payments are processed through a credit card payment network. Transaction fees
       constitute the majority of our total revenues, accounting for approximately 83% of
       our total revenues for the three months ended March 31, 2018.

       51.     The Offering Documents also tout GreenSky’s purported growth over the relevant

time period:

        We have achieved significant growth in active merchants, transaction volume, total
        revenue, net income and Adjusted EBITDA. Our low-cost go-to-market strategy,
        coupled with our recurring revenue model, has helped us generate strong margins.
        Transaction volume (which we define as the dollar value of loans facilitated on our
        platform during a given period) was $3.8 billion in 2017, representing an increase
        of 31% from $2.9 billion in 2016. Further, transaction volume was $1.0 billion in
        the three months ended March 31, 2018, representing an increase of 47% from
        $0.7 billion in the three months ended March 31, 2017. Active merchants (which
        we define as home improvement merchants and healthcare providers that have
        submitted at least one consumer application during the 12 months ended at the date
        of measurement) totaled 12,231 as of March 31, 2018, representing an increase of
        52% from 8,048 as of March 31, 2017. Our total revenue grew 23% from $264
        million in 2016 to $326 million in 2017, net income grew 12% from $124 million
        in 2016 to $139 million in 2017, and Adjusted EBITDA grew 21% from $131
        million in 2016 to $159 million in 2017. For the period ended March 31, 2018,
        total revenue was $85 million, net income was $19 million and Adjusted EBITDA
        was $27 million.


       52.     The Offering Documents additionally assert that the elective healthcare sector

represents a growth opportunity:


        In 2016, we began expanding into elective healthcare, which, like the home
        improvement market, is a large, fragmented market featuring creditworthy
        consumers who tend to make large-ticket purchases. We believe the elective
        healthcare market rivals in size the home improvement market in terms of annual
        spending volume, based on the number and cost of annual procedures performed.
        Elective healthcare providers include doctors, dentists, outpatient surgery centers
        and clinics providing orthodontics, cosmetic and aesthetic dentistry, vision
        correction, bariatric surgery, cosmetic surgery, hair replacement, reproductive
        medicine, veterinary medicine and hearing aid devices. We believe that because of
        population aging, innovations in medical technology and ongoing healthcare cost
        inflation, we are well-positioned to increase volume in the growing elective
        healthcare industry vertical.




                                               10
             Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 11 of 20



       53.     The statements referenced in ¶¶ 49-52 were materially false and misleading because

defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational and compliance policies. Specifically, defendants

made false and/or misleading statements and/or failed to disclose: (i) that GreenSky was

transitioning away from the solar power market in favor of the elective healthcare market; (ii)

foreseeable negative effects on GreenSky’s profits because of significant differences in transaction

fees GreenSky charged to different classes of merchants; (iii) the primacy of the merchant mix as

a driver of GreenSky’s transaction-fee revenue; (iv) the ongoing deterioration in GreenSky’s

transaction-fee revenue, while touting GreenSky’s growth and financial performance; (v) the

negative impacts of GreenSky’s changing merchant mix on EBITDA; (vi) the markedly lower

transaction fees GreenSky charges to healthcare companies; and (vii) as a result of the foregoing,

GreenSky’s Offering Documents were materially false and misleading at all relevant times.


                                       The Truth Emerges

       54.     On August 7, 2018, GreenSky issued a release announcing its financial results for

the second quarter of 2018. According to the release, GreenSky’s transaction-fee rate was

approximately 53 basis points lower than that achieved in the second quarter of 2017. In an

earnings call with analysts and investors, Defendant Zalik disclosed the sharp reduction in the

transaction-fee rate was attributable to the decision to move away from solar panel merchants and

towards elective healthcare companies.

       55.     On November 6, 2018, GreenSky issued a release announcing its financial results

for the third quarter of 2018. According to the release, GreenSky’s transaction-fee rate was 35

basis points lower than that achieved in the third quarter of 2017. In an earnings call with analysts

and investors, Defendant Zalik again acknowledged that the sharp decline in transaction fees was


                                                 11
              Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 12 of 20



“entirely driven by our solar mix going from a high of almost 20% of our business in [2017] to 4%

of our business.” With a single fiscal quarter remaining that year, GreenSky drastically lowered

its 2018 outlook for Adjusted EBITDA from growth of 20-25% to 4-10%.

        56.     Notably, although the IPO occurred after GreenSky’s tactical move away from

solar businesses and towards healthcare markets, the foreseeable results of such a shift were not

disclosed in the Offering Documents.

        57.     Following these disclosures, GreenSky’s stock price dropped sharply to $9.28 per

share on November 6, 2018, which constituted a marked reduction from the IPO price of $23.00

per share and post-offering high of $26.77 per share.

        58.     Subsequently, GreenSky’s Board of Directors approved the repurchase of $150

million of GreenSky common stock.


                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        59.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a Class consisting of all purchasers of GreenSky Class A common

stock issued pursuant to and/or traceable to the Company’s Offering Documents. Excluded from

the Class are defendants and their family members, directors and officers of GreenSky and their

families and affiliates.

        60.     The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. GreenSky has millions shares of stock outstanding, owned by hundreds

or thousands of persons.




                                                  12
              Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 13 of 20



       61.      There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class that

predominate over questions that may affect individual Class members include:

                (a)    Whether the Securities Act was violated by defendants;

                (b)    Whether defendants omitted and/or misrepresented material facts;

                (c)    Whether defendants’ statements omitted material facts necessary in order to

make the statements made, in light of the circumstances under which they were made, not

misleading;

                (d)    Whether defendants knew or recklessly disregarded that their statements

were false and misleading;

                (e)    Whether the price of GreenSky common stock was artificially inflated; and

                (f)    The extent of damage sustained by Class members and the appropriate

measure of damages.

       62.      Plaintiff's claims are typical of those of the Class because plaintiff and the Class

sustained damages from defendants’ wrongful conduct.

       63.      Plaintiff will adequately protect the interests of the Class and has retained counsel

who are experienced in class action securities litigation. Plaintiff has no interests which conflict

with those of the Class.

       64.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.




                                                 13
               Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 14 of 20



                                               COUNT I

              For Violations of Section 11 of the Securities Act Against all Defendants


        65.      Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        66.      This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. § 77k,

on behalf of the Class, against all Defendants.

        67.      The Offering Documents for the IPO were inaccurate and misleading, contained

untrue statements of material facts, omitted to state other facts necessary to make the statements

made not misleading, and omitted to state material facts required to be stated therein.

        68.      GreenSky is the registrant for the IPO. Individual Defendants named herein were

responsible for the contents and dissemination of the Offering Documents.

        69.      As issuer of the shares, GreenSky is strictly liable to Plaintiff and the Class for the

misstatements and omissions.

        70.      The Underwriter Defendants are responsible for the contents of the Offering

Documents based on their status as underwriters.

        71.      None of the Individual Defendants named herein made a reasonable investigation

or possessed reasonable grounds for the belief that the statements contained in the Offering

Documents were true and without omissions of any material facts and were not misleading.

        72.      By reasons of the conduct herein alleged, each Individual Defendant violated,

and/or controlled a person who violated Section 11 of the Securities Act.

        73.      Plaintiff acquired GreenSky securities pursuant and/or traceable to the Offering

Documents for the IPO.




                                                   14
             Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 15 of 20



       74.      Plaintiff and the Class have sustained damages. The value of GreenSky securities

has declined substantially subsequent to and due to the Individual Defendants’ violations.

                                             COUNT II

                      For Violations of Section 12(a)(2) of the Securities Act
                       Against GreenSky and the Underwriter Defendants

       75.      Plaintiff repeats and realleges each of the allegations contained above as if fully set

forth herein.

       76.      This claim is brought pursuant to Section 12(a)(2) of the Securities Act, 15 U.S.C.

§ 77l(a)(2), on behalf of the Class, against GreenSky and the Underwriter Defendants.

       77.      Defendants promoted and sold GreenSky Class A common stock to Plaintiff and

other members of the Class through the Prospectus.

       78.      Defendants owed Plaintiff and the other members of the Class who purchased

GreenSky common stock pursuant to the Prospectus the duty to make a reasonable and diligent

investigation of the statements contained in the Prospectus to ensure that the statements were true

and that no material facts were omitted from the Prospectus. The Prospectus contained untrue

statements of material fact and/or failed to disclose material facts. Plaintiff did not know and could

not have known of the untruths and omissions contained in the Prospectus at the time Plaintiff

acquired GreenSky common stock.

       79.      If Defendants had exercised reasonable care in the preparation and dissemination

of the Prospectus, they would have known of the misstatements and omissions contained therein

as set forth above.

       80.      Accordingly, Defendants violated Section12(a)(2) of the Securities Act.

       81.      Plaintiffs suffered significant damages in connection with their purchases of

GreenSky stock and as a result of Defendants’ misconduct.


                                                  15
                Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 16 of 20



          82.     Defendants are liable to Plaintiff and the Class for damages suffered.

          83.     This action is brought within one year of the date of the alleged violation and within

three years of the date the relevant securities were first offered to the public.

                                              COUNT III

    For Violations of Section 15 of the Securities Act Against the Individual Defendants

          84.     Plaintiff repeats and realleges the allegations contained above as if fully set forth

herein.

          85.     This count is asserted against the Individual Defendants and is based upon Section

15 of the Securities Act.

          86.     Individual Defendants, by virtue of their offices, directorship, and specific acts

were, at the time of the wrongs alleged herein and as set forth herein, controlling persons of Evoqua

within the meaning of Section 15 of the Securities Act. Individual Defendants had the power and

influence and exercised the same to cause Evoqua to engage in the acts described herein.

          59.     Individual Defendants’ positions made them privy to and provided them with actual

knowledge of the material facts concealed from Plaintiff and the Class.

          87.     By virtue of the conduct alleged herein, the Individual Defendants are liable for the

aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages suffered.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

           A.      Determining that this action is a proper class action, designating Plaintiff as

 Lead Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal

 Rules of Civil Procedure and Plaintiff’s counsel as Lead Counsel;




                                                   16
             Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 17 of 20



        B.      Awarding compensatory damages in favor of Plaintiff and the other Class

 members against all Defendants, jointly and severally, for all damages sustained as a result

 of Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

        C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred

 in this action, including counsel fees and expert fees; and

        D.      Such other and further relief as the Court may deem just and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: January 4, 2019                               Respectfully submitted,

                                                     POMERANTZ LLP

                                                     /s/ Jeremy A. Lieberman
                                                     Jeremy A. Lieberman
                                                     Jonathan Lindenfeld
                                                     600 Third Avenue, 20th Floor
                                                     New York, New York 10016
                                                     Telephone: (212) 661-1100
                                                     Facsimile: (212) 661-8665
                                                     Email: jalieberman@pomlaw.com
                                                     ahood@pomlaw.com
                                                     jlindenfeld@pomlaw.com

                                                     POMERANTZ LLP
                                                     Patrick V. Dahlstrom
                                                     10 South La Salle Street, Suite 3505
                                                     Chicago, Illinois 60603
                                                     Telephone: (312) 377-1181
                                                     Facsimile: (312) 377-1184
                                                     Email: pdahlstrom@pomlaw.com

                                                     Attorneys for Plaintiff




                                                17
Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 18 of 20
Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 19 of 20
          Case 1:19-cv-00100 Document 1 Filed 01/04/19 Page 20 of 20



GreenSky, Inc. (GSKY)                                                   Yu, Bradley

                               List of Purchases and Sales

                        Purchase              Number of           Price Per
       Date              or Sale              Shares/Unit        Share/Unit

          7/25/2018           Purchase                       1            $19.3400
